Citation Nr: 0426355	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  96-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active service from August 1978 to August 
1982, and subsequent service with the Massachusetts Air 
National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the veteran's claim for service 
connection for a low back disorder as not well-grounded.  He 
filed a timely appeal.  Specifically, he claims the low back 
disorder is secondary to trauma received to his 
temporomandibular joint (TMJ) during oral surgery - the 
residuals of which are service-connected.  In June 1996, he 
testified before a Hearing Officer regarding several other 
claims on appeal, but specifically stated he was not 
addressing the issue of the low back disorder (See transcript 
of the hearing, page 2).

The veteran has since withdrawn the appeal of those other 
claims.  In January 2001, he stated (see VA Form 21-4138) 
that if his claim for cervical spine arthritis was granted, 
he was willing to withdraw the appeal of claims relating to a 
psychiatric disorder, a right shoulder injury, and TMJ 
syndrome (TMJS).  See 38 C.F.R. 
§ 20.204 (2003).  In February 2004, the RO granted service 
connection for post-traumatic degenerative joint disease of 
the right shoulder.  In March 2004, he signed a waiver 
stating that this satisfied his appeal of that issue only.  
Later that month, the RO granted his claim for service 
connection for a neck strain (claimed as cervical spine 
arthritis) secondary to the TMJS.  The next day, the RO 
contacted him and confirmed that his earlier January 2001 
statement was still valid.  The veteran stated he was 
satisfied with the increased evaluation of his TMJS, and had 
no evidence to support his claim for service connection for a 
psychiatric disorder.  However, he wished to continue with 
the appeal of his claim for service connection for the low 
back disorder.  And so, that issue is the only one currently 
before the Board on appeal.  




FINDING OF FACT

The most persuasive evidence of record indicates the 
veteran's low back disorder did not originate in service and 
is not otherwise causally related to his military service, 
including to his service-connected TMJS.


CONCLUSION OF LAW

The veteran's low back disorder was not incurred or 
aggravated during service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision 
(17 Vet. App. 412 (2004) ("Pelegrini I")), and remanded the 
case to the Board for further development and consideration.  
Pelegrini II revisited the requirements imposed upon VA by 
the VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. 112, 119-120 (2004).  

Because the VCAA was enacted during the pendency of this 
appeal, the veteran was not provided VCAA notice letters 
until December of 2002 and 2003, after the RO's initial 1996 
decision.  Thus, it would seem compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  But since in this 
particular case, the veteran was given a chance to submit 
further evidence prior to the RO's readjudication of his 
claim and issuance of the Supplemental Statement of the Case 
(SSOC), the Board finds that satisfactory measures have been 
taken to overcome the problems with the VCAA timing 
requirements as outlined in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c) 
(West 2002).

In this case, although the December 2002 and 2003 VCAA notice 
letters that were provided to the veteran do not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to his claim.  The 
December 2002 VCAA letter requested him to provide "any 
additional evidence to support [his] appeal."  The letter 
also explained what kind of evidence is generally needed to 
establish service connection.  The December 2003 letter 
specifically outlined what evidence VA had received, what 
evidence was still needed to support his claim, and the 
various responsibilities of VA and the veteran in obtaining 
this evidence.  A more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).  

With respect to the VCAA letters of December 2002 and 2003, 
the veteran was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), his medical records from the Air National 
Guard, and private medical records from various physicians 
were submitted.  Since the most recent December 2003 VCAA 
letter, he has not indicated he has any additional relevant 
information or evidence to submit, or which needs to be 
obtained.  Furthermore, although offered, he declined his 
opportunity to address the issue of his low back disorder at 
the June 1996 hearing.  38 C.F.R. § 20.700(a) (2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.




Factual Background

The veteran's SMRs are negative for any indication of a low 
back disorder.  A September 1980 Report of Medical History 
filled out by him during a periodic physical examination 
indicates he had no complaints of recurrent back pain.

Private medical records from McDonald Chiropractic Offices 
indicate, in July 1984, the veteran complained of stiffness 
in his neck and shoulder.  He also had discomfort in his low 
back.  It was noted that lifting heavy boxes at work 
aggravated his low back pain.  

In June 1985, during an enlistment medical examination with 
the Air Force National Guard, the veteran's spine was normal.  
He did not indicate he had any recurrent back pain.

A record of the Registry of Motor Vehicles indicates the 
veteran's vehicle was involved in minor motor vehicle 
accidents in June and July of 1988.

In July 1988, records from McDonald Chiropractic Clinic 
indicate the veteran was involved in a motor vehicle accident 
and was treated for pain his neck and shoulder.

The day after the motor vehicle accident, in July 1988, 
medical records from the Air National Guard indicate the 
veteran fell playing volleyball and injured his right 
shoulder.  He was treated at Falmouth Hospital for an 
acromioclavicular (AC) joint separation.  

During an April 1989 periodic physical examination with the 
Air National Guard, he noted he had recurrent back pain, but 
upon examination his spine was normal.  The same was noted 
during a periodic physical examination in February 1993.

During a September 1995 VA examination, the veteran 
complained of pain and stiffness in his neck and low back 
without radiation.  He stated he was involved in an 
automobile accident in July 1988, sustained whiplash and was 
treated for neck pain.  Objective clinical examination of the 
lumbosacral spine revealed no deformity, tenderness, or 
muscle spasm.  Forward flexion was to 80 degrees, extension 
to 30 degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 25 degrees bilaterally with complaints of some 
pain and stiffness.  Strength was normal.  An X-ray of the 
veteran's lumbar spine revealed minor curvature, but was 
otherwise normal.

In February 1996, a VA examiner was asked to examine the 
veteran and evaluate his neck and/or back problem and their 
etiology, specifically whether they were linked to his TMJS.  
The examiner noted the veteran consistently and persistently 
tried to lead him into a positive response to the question as 
to whether there was a connection between his TMJS, and neck 
and back problems.  Upon objective physical examination of 
his back, there was normal musculature with no spasm and he 
had good posture.  Curvature of the spine was not discernable 
on examination.  Range of motion (ROM) was normal.  It was 
noted that a recent film study of the lumbosacral spine was 
very normal.

The examiner further noted:

We did have a discussion with the Chief of our 
Dental Department and he could express no 
positive opinion as to the relationship of the 
TMJ joint problem and the rest of the patient's 
problems.  This is to say, he saw no connection.  

July 1996 records from Dr. O' Shaughnessey, a dental surgeon, 
indicate cervical dysfunction and cervicalgia.  

During a July 1999 VA examination of his right shoulder, the 
veteran stated that he played tennis and swam.  The examiner 
believed the veteran was magnifying the symptoms related to 
his right shoulder.  

In June 1999, the RO received a letter from Dr. Driscoll, a 
dental surgeon, who reiterated the veteran's symptoms, adding 
that the pain began with the removal of his wisdom teeth and 
was complicated with a motor vehicle accident.  

Dr. Driscoll stated:

Upon questioning concerning any direct 
relationship between his TM Joint symptoms and 
the cervical pattern, I explained that very often 
there is a direct link between cervical trauma 
and TM Joint Symptoms and that both needed to be 
treated simultaneously for optimal success.  
Although there is rarely a permanent disability 
occurring from TM Joint pains, there can in fact 
be long term pain problem associated with this 
disorder especially if occurring in relationship 
with other pain disorders, i.e. cervical 
dysfunction and chronic low back pain.

VAOPT records in September 1998 note the veteran complained 
of muscle spasms in his back.  In January 2000, his lumbar 
spine was not tender, and it was within normal limits.

During a VA examination in March 2004, the veteran described 
his low back pain as general soreness.  He was unable to rate 
his pain and was not sure if he experienced any weakness.  He 
stated he had spasms in his low back, particularly while 
bending over or shaving in the morning.  He denied any 
paresthesias or edema, but stated he experienced back pain 
daily.  He stated, however, that this did not affect his 
ability to work.  Upon objective physical examination, it was 
noted he had:

... forward flexion to 90 degrees without pain, 
extension to 30 degrees without pain, lateral 
extension to 30 degrees bilaterally without pain, 
and rotation to 30 degrees without pain.  He had 
a negative Romberg.  He was able to heel walk, 
toe walk, and tandem walk without effort.  He was 
able to squat and duck walk.  Straight leg raises 
on the right were to 55 degrees out of 90 
degrees, and on the left to 60 degrees out of 90 
degrees.  Muscle strength was 5 out of 5 
bilaterally including the quads.



The examiner further noted:

With regard to his claim that his neck pain is 
secondary to his temporomandibular join syndrome 
this was discussed with the house dentist who 
felt that it was quite common for patients with 
temporomandibular joint syndrome to experience 
neck pain secondary to the temporomandibular 
joint syndrome due to irritation of the C2 spinal 
nerve root.  This is consistent with the opinions 
of Dr. O'Shaughnessey and Dr. Driscoll, 
temporomandibular joint specialists who presented 
evidence for the veteran in his C file.  It 
should also be noted however the veteran was in a 
couple of car accidents at about approximately 
the same period of time, 1984 to 1985 that he 
began to experience neck pain and low back pain.  
Thus, it is my medical opinion that it is at 
least as likely as not that the veteran's neck 
pain, this is cervical neck pain is secondary to 
his service-connected temporomandibular joint 
syndrome.  The probability of this is 50/50 given 
the fact that the veteran did also experience car 
accidents at this time.  However, I do not find 
that any other disability, and particularly the 
veteran's low back pain is secondary to his 
temporomandibular joint syndrome, as the areas of 
the jaw and low back are not anatomically in 
association with each other.  The veteran's 
current cervical spine disability consists of 
subjective complaints of pain and painful limited 
range of motion.  No degenerative findings were 
found on x-ray.


Governing Statutes and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2003).  This requires a finding that 
there is current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  However, it need not be shown that the 
disability was present or diagnosed during service but only 
that there is a nexus between the current condition and 
military service, even if first diagnosed after service, on 
the basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d) (2003); Godfrey 
v. Derwinski, 2 Vet.App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balance), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Legal Analysis

Direct service connection cannot be established because there 
is no indication the veteran's low back disorder was incurred 
during his military service.  Furthermore, although medical 
records from his Air National Guard unit indicate he 
complained of recurrent low back pain, there is no indication 
that this was incurred during active duty for training or 
inactive duty training.  See 38 U.S.C. § 3.6 (2003).  
Instead, he claims the low back disorder is secondary to his 
service-connected TMJS.  See 38 C.F.R. § 3.310(a) (2003) 
(permitting service connection for conditions that are 
proximately due to or the result of a service-connected 
disability).  See also Allen v. Brown, 7 Vet. App. 439 (1995) 
(indicating this includes situations where a service-
connected disability has chronically aggravated a condition, 
but compensation is only payable for the additional 
disability due to the exacerbation).

The veteran's low back disorder consists of minor soreness, 
and some painful motion.  He admits that this does not affect 
his ability to work.  As of the July 1999 VA examination, he 
was able to play tennis and swim.  X-rays of the lumbosacral 
spine are all within normal limits with one X-ray indicating 
minor curvature.

The veteran was service connected for TMJS as a result of 
trauma during oral surgery while on full-time active duty.  
The first indication in the record of low back pain was in 
1984, several years after the oral surgery, when he visited a 
chiropractor after injuring himself lifting heavy boxes at 
work.  But in 1985, upon enlistment with the Air National 
Guard, he did not note having any recurrent back pain.  It 
was only in 1988, after he was in a car accident and after he 
injured his right shoulder, that he began noting recurrent 
back pain on his periodic physical examinations with the Air 
National Guard.

The Board notes that the physicians on record, by the most 
part, agree that there is a link between his TMJS and 
cervical spine disorder.  Indeed, the RO granted service 
connection for a neck strain in March 2004 based on this.  
But the question of whether his low back condition is also 
related is less clear.

Dr. Driscoll states, in general, that there is often a link 
between cervical trauma and TMJS syndrome, but he does not 
discuss whether this is also true for low back disorders, nor 
does he discuss whether there is a link in this particular 
instance.  And although he states that TMJS can result in 
long term pain, especially if associated with other pain 
disorders such as chronic low back pain, he does not state 
whether TMJS can cause low back pain or whether this is the 
pathology of the veteran's symptoms in this case.  In 
addition, while Dr. O'Shaughnessey discusses the veteran's 
cervical dysfunction and cervicalgia, he does not discuss the 
low back disorder.  So neither of these physicians provide 
evidence to support the veteran's claim that his low back 
disorder is linked to his TMJS.

Furthermore, the VA examiners have agreed that the conditions 
are not related.  The February 1996 VA examiner opined that 
there was no connection between the TMJS and the veteran's 
neck and back disorders.  The March 2004 VA examiner also 
agreed that there was no connection between the TMJS and the 
low back disorder.

For these reasons, the claim for service connection for the 
low back disorder must be denied because the preponderance of 
the evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102 (2003); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for service connection for the low back disorder is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



